FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 -OR- ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32997 MAGNUM HUNTER RESOURCES CORPORATION (Name of registrant as specified in its charter) Delaware 86-0879278 (State or other jurisdiction of incorporation or organization) (IRS Employer
